DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 2/7/2022.
The Amendment filed on 2/7/2022 has been entered.  
Claims 1, 7, 13, and 19 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1 and 13 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, pages 7-9, filed 2/7/2022, with respect to the rejection of claims under 103 have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over KAMINSKI (2018/0130558 A1), and further in view of SOHN (US 2017/0235879 A1) and PHILLIPS (US 2011/0066634 A1).  Please see the rejections below for more details.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over KAMINSKI (2018/0130558 A1), and further in view of SOHN (US 2017/0235879 A1) and PHILLIPS (US 2011/0066634 A1).

REGARDING CLAIM 1, KAMINSKI discloses a method of using voice commands to update electronic dental records, comprising: 
[performing at least one of computer vision or text recognition, by one or more processors,] based on at least one of an image of an electronic record displayed by a device or a web-based interface of the electronic record (KAMINSKI Figs. 2-5; Par 20 – “The network 103 may correspond to the Internet or another wide area network, or may correspond to a local area network, for example. The computers 102 a-b may be configured in a client-server relationship such that computer 102 b hosts a “data layer” and the computer 102 a stores an “application layer” and a “graphical user interface” (“GUI”) layer. The computers 102 a-b may be configured in a “software as a service” (“Saas”) relationship such that the computer 102 b hosts a data layer and an application layer and the computer 102 a stores an additional application layer for receiving voice commands and a presentation layer. The presentation layer may be implemented through a web browser, for example.”; Par 4 – “A computer-implemented dental charting system includes a computer storing tooth data for at least one patient and a display operable to display the tooth data.”) to retrieve data of a periodontal chart data object (KAMINSKI Par 65 – “As discussed above, the system 100 has both a periodontal mode and a restorative mode, and these modes may be toggled by selecting buttons 130, 132 (see, e.g., FIG. 2). In the restorative mode a user may enter data regarding tooth treatments (e.g., root canals, bridges, dentures, etc.) and conditions (e.g., missing teeth, impacted teeth, cracked teeth, etc.) Various features of the restorative mode will now be discussed.”), the periodontal chart data object comprising a plurality of fields (KAMINSKI Par 56 – “The following is a sample series of voice commands in the periodontal mode: “Auto Advance ON, Pocket, 2, 1, 2, Flip, 2, 3, 1, Flip, FGM.” This series of commands would turn ON the auto advance feature (see button 56), would indicate a pocket examination (see exam type selector 94), would indicate measurements “2 1 2” for a first side of a tooth, and would indicate would flip the tooth, and would then indicate measurements “2 3 1” for a second side of the tooth. The FGM type examination would then be selected.”), each field associated with a tooth of a subject and at least one feature of the tooth (KAMINSKI Par 56 – “… would indicate a pocket examination (see exam type selector 94), would indicate measurements “2 1 2” for a first side of a tooth … ”);

receiving, by the one or more processors, audio data (KAMINSKI Fig. 1 – “Microphone 122”; Par 21 – “The system 100 (see FIG. 1) is responsive to a plurality of input modes, such as mouse 116, keyboard 114, Dental R.A.T. 118, Florida probe 120, and voice (via microphone 122).  … Certain entry modes, such as voice, enable a single user to take tooth measurements, and to efficiently record the measurements without requiring manual data entry through the mouse 116 or keyboard 114.”); 
applying, by the one or more processors, a speech <model> dictionary to the audio data (KAMINSKI Par 51 – “The system 100 is operable to process the words “two one two” as a single entry in a voice recognition dictionary, as opposed to the method described above of speaking a first measurement, receiving feedback, speaking a second measurement, receiving voice recognition dictionary.”) to generate speech data including at least one value (KAMINSKI Par 51 – “the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user. This enables a user to quickly record three pocket depths for one full side of a tooth.”); 
determining, by the one or more processors, a state of a periodontal chart data object (KAMINSKI Par 59 – “A marker 93 may be used to indicate which of the three measurements on the tooth is the current measurement (i.e. the measurement currently being recorded). In the example of FIG. 2, the marker 93 indicates that the third measurement is the current measurement. In the example of FIG. 3, the marker 93 indicates that the first measurement is the current measurement.”; Par 61 – “As discussed above, the frame 19 is a border around a tooth 16, 18 that enables the user to quickly locate the tooth. The frame 19 helps to avoid misnumbering (e.g. a user is less likely to be mistaken about what tooth is active).”), the state corresponding to a particular field of the plurality of fields (KAMINSKI Par 56 –“… would indicate measurements “2 1 2” for a first side of a tooth… and would indicate would flip the tooth, and would then indicate measurements “2 3 1” for a second side of the tooth. The FGM type examination would then be selected.”; Par 59 – “A marker 93 may be used to indicate which of the three measurements on the tooth is the current measurement (i.e. the measurement currently being recorded). In the example of FIG. 2, the marker 93 indicates that the third measurement is the current measurement. In the example of FIG. 3, the marker 93 indicates that the first measurement is the current measurement.”; Par 32 – “.For example, a user may be recording data about the seventh tooth when the second tooth starts bleeding. The user may wish to select the delayed bleeding button 50 for the second tooth (see FIG. 3). The user could say “Auto advance ON/OFF” (or another command to override the auto advance), say “Tooth two,” say “delayed bleeding,” and then say “resume.” The system 100 could then say “seventh tooth” and the system 100 could resume recording data on the seventh tooth.”; In other ; 
determining, by the one or more processors, a command based on at least one of the speech data or the at least one value (KAMINSKI Par 56 – “The following is a sample series of voice commands in the periodontal mode: “Auto Advance ON, Pocket, 2, 1, 2, Flip, 2, 3, 1, Flip, FGM.””; Par 51 – “the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user. This enables a user to quickly record three pocket depths for one full side of a tooth.”); and 
assigning, by the one or more processors, the at least one value to the at least one feature of the tooth based on the command and the state (KAMINSKI Par 51 – “the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user. This enables a user to quickly record three pocket depths for one full side of a tooth.”; Par 59 – “A marker 93 may be used to indicate which of the three measurements on the tooth is the current measurement (i.e. the measurement currently being recorded).”) by applying a signal indicative of at least one of a keystroke or a mouse click to the device to assign the at least one value to the particular field (KAMINSKI Par 49 – “Such a user may use the Flip command to achieve this by taking measurements for a first side of the first tooth, speaking “Flip” (or clicking the Flip button 58), taking measurements for the second side of the first tooth, speaking “Flip” (or clicking the button 58) and then proceeding to the next tooth. The system 100 is therefore able to accommodate a wide variety of examination preferences.”; Par 74 – “This could save time if the user was entering data using voice commands. For example, if a default crown material was gold, a user could enter a crown on tooth 3 by simply saying “crown, tooth 2, tooth 4” and the system would automatically know that gold was being used. This is in contrast to the prior art where a user would have to manually enter the crown by using a mouse to click “crown, tooth 2, gold, tooth 3, gold, tooth 4, gold.””).
KAMINSKI does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In other words, KAMINSKI teaches retrieving data of a periodontal chart data object based on an image of an electronic record being displayed (Figs. 2-6), but does not explicitly teach performing a computer vision or text recognition to retrieve the data object.

SOHN discloses the [square-bracketed] limitations.
SOHN discloses a method/system for filling a medical form for a user comprising:
[performing at least one of computer vision or text recognition, by one or more processors,] on at least one of an image of an electronic record displayed by a device or a web-based interface of the electronic record (SOHN Par 115 – “Referring to FIG. 2, the controller 180 of the mobile terminal 100 may display a preview image on the display unit 151 by activating the camera 121 (S110) and recognize a measurement value of a health data measurement device from an image captured by the camera 121 (S112). The health data measurement device may include devices for measuring bio-signals, such as a body weight scale, a manometer, a blood sugar meter, a body composition monitor and a pulse meter, and devices for measuring the intensity of exercise, such as a bicycle speedometer and a treadmill speedometer. The controller 180 of the mobile terminal 200 can receive an image of such health data measurement device through the camera 121 and recognize a measurement value displayed on the device.”; Par 122 – “The controller 180 may recognize a text including numerals, units and characters from a preview image of the health data measurement device, input through the camera 121 (S210). The health data measurement device displays measurement results such as weight, blood pressure, blood sugar, body composition, heart rate, intensity of exercise, etc. The controller 80 can recognize numerals, units, characters and the like from the preview image of the health data measurement device using image recognition.”) to retrieve data of a medical (Note that KAMINSKI already teaches  chart data object (SOHN Par 122 – “The health data measurement device displays measurement results such as weight, blood pressure, blood sugar, body composition, heart rate, intensity of exercise, etc. The controller 80 can recognize numerals, units, characters and the like from the preview image of the health data measurement device using image recognition.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI to include performing vision or text recognition, as taught by SOHN.
One of ordinary skill would have been motivated to include performing vision or text recognition, in order to easily perform health data measurements and management (SOHN Par 243).

KAMINSKI implicitly suggests the <angle-bracketed> limitation, and teaches the underlined feature.  In other words, KAMINSKI teaches speech recognition dictionary instead of speech recognition model.  One of ordinary skill in the art would recognizes that the speech recognition dictionary is a lexicon that is equivalent to a unigram language model.  However, for the clarity of the rejection, Examiner provides PHILLIPS.
PHILLIPS discloses the <angle-bracketed> limitations. PHILLIPS discloses a method/system for filling a form (PHILLIPS Par 77 – “These multiple language models 228 may include language models 228 for particular types of web pages or text entry fields such as search, form filling, dates, times, and the like.”), applying, by the one or more processors, a speech <model> to the audio data (PHILLIPS Fig. 5F; Par 93 – “For the recognition of a given utterance, a first process 562 may decide on an initial set of language models 228 for the recognition. This decision may be made based on the set of information in the client state information 564, including application ID, user ID, text field ID, or current state of application 112. This client state information may include information about the phone's location, the current web page, the current text field within the web page, and may also include usage history for the based on the user 130, the application 112, the type web page, type of text field, and the like. … The ASR engine 208 may then run 508 using this initial set of language models 228 and a set of recognition hypotheses created based on this set of language models 228. …”) to generate speech data including at least one value (PHILLIPS Par 103 – “The process depicted in FIG. 7A may start at step 702 to recognize user input, resulting in the words, numbers, text, phrases, commands, and the like that the user spoke.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI to include a speech model, as taught by PHILLIPS.
One of ordinary skill would have been motivated to include a speech model, in order to improve the speech recognition performance with an appropriate contextual information (PHILLIPS Par 178).


REGARDING CLAIM 2, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1. KAMINSKI further discloses wherein assigning, by the one or more processors, the at least one value (KAMINSKI Par 51 – “the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user. This enables a user to quickly record three pocket depths for one full side of a tooth.”; Par 59 – “A marker 93 may be used to indicate which of the three measurements on the tooth is the current measurement (i.e. the measurement currently being recorded).”) comprises identifying the field with which the at least one feature is associated using the state (KAMINSKI Par 59 – “A marker 93 may be used to indicate which of the three measurements on the tooth is the current measurement (i.e. the measurement currently being recorded). In the example of FIG. 2, the marker 93 indicates that the third measurement is the current say “Tooth two,” say “delayed bleeding,” and then say “resume.””; Par 56 – “The following is a sample series of voice commands in the periodontal mode: “Auto Advance ON, Pocket, 2, 1, 2, Flip, 2, 3, 1, Flip, FGM.”).


REGARDING CLAIM 3, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI further discloses further comprising updating, by the one or more processors, the state responsive to assigning the at least one value (KAMINSKI Par 31 – “In the periodontal mode, the system 100 includes an “auto advance” function to automatically advance to successive teeth so that a user can speak measurements, and once all measurements for a teeth are recorded the system 100 automatically advances to the next tooth.”; In other words, the state of a tooth becomes “finished” when all measurements are recorded, and the method/system moves on to the next tooth. The state of the next tooth becomes “active”.).


REGARDING CLAIM 4, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI further discloses further comprising identifying, by the one or more processors, the particular field using the command (KAMINSKI Par 32 – “The user could say “Auto advance ON/OFF” (or another command to override the auto advance), say “Tooth two,” say “delayed bleeding,” and then say “resume.””; Par 33 – “The resume command allows the user to return back to a tooth and exam that was selected at the time the auto advance override occurred. The resume command may be initiated by selecting the resume button 54 (see FIG. Pocket, 2, 1, 2, Flip, 2, 3, 1, Flip, FGM.”;  In other words, KAMINSKI teaches identifying what measurements of which tooth and which side to be recorded based on the speech command.).


REGARDING CLAIM 5, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI further discloses wherein the one or more processors comprise a first processor operating on a client device and a second processor operating on a server device (KAMINSKI Fig. 1; Par 20 – “In one example the system 100 includes a second computer 102 b that communicates with the first computer 102 a via a network 103. The network 103 may correspond to the Internet or another wide area network, or may correspond to a local area network, for example. The computers 102 a-b may be configured in a client-server relationship such that computer 102 b hosts a “data layer” and the computer 102 a stores an “application layer” and a “graphical user interface” (“GUI”) layer.”).


REGARDING CLAIM 6, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI is silent to using the state as an input to the speech model.
PHILLIPS discloses a method/system for filling a form (PHILLIPS Par 77 – “These multiple language models 228 may include language models 228 for particular types of web pages or text entry fields such as search, form filling, dates, times, and the like.”), wherein generating the speech data (PHILLIPS Par 56 – “The browser application may use the mobile environment speech processing facility 100 to allow users 130 to enter web addresses, control fill in text boxes on web pages by speaking.”) comprises using, by the one or more processors, the state as an input to the speech model (PHILLIPS Fig. 5F; Par 93 – “For the recognition of a given utterance, a first process 562 may decide on an initial set of language models 228 for the recognition. This decision may be made based on the set of information in the client state information 564, including application ID, user ID, text field ID, or current state of application 112. This client state information may include information about the phone's location, the current web page, the current text field within the web page, and may also include usage history for the application 112. The decision about the initial set of language models 228 may be based on the user 130, the application 112, the type web page, type of text field, and the like. … The ASR engine 208 may then run 508 using this initial set of language models 228 and a set of recognition hypotheses created based on this set of language models 228. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI to include using the state as an input to the speech model, as taught by PHILLIPS.
One of ordinary skill would have been motivated to include using the state as an input to the speech model, in order to improve the speech recognition performance with an appropriate contextual information (PHILLIPS Par 178).



REGARDING CLAIM 7, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1. KAMINSKI further discloses wherein assigning the at least one value comprises: 
accessing, by the one or more processors, an application providing the web-based (KAMINSKI Par 20 – “The computers 102 a-b may be configured in a “software as a service” (“Saas”) relationship such that the computer 102 b hosts a data layer and an application layer The presentation layer may be implemented through a web browser, for example.”) interface to the electronic record (KAMINSKI Figs. 2-5; Par 20 – “The network 103 may correspond to the Internet or another wide area network, or may correspond to a local area network, for example. The computers 102 a-b may be configured in a client-server relationship such that computer 102 b hosts a “data layer” and the computer 102 a stores an “application layer” and a “graphical user interface” (“GUI”) layer. The computers 102 a-b may be configured in a “software as a service” (“Saas”) relationship such that the computer 102 b hosts a data layer and an application layer and the computer 102 a stores an additional application layer for receiving voice commands and a presentation layer. The presentation layer may be implemented through a web browser, for example.”; Par 4 – “A computer-implemented dental charting system includes a computer storing tooth data for at least one patient and a display operable to display the tooth data.”); and 
applying, by the one or more processors, the signal to the web-based interface (KAMINSKI Par 60 – “A visual numeric feedback display 88 visually indicates a recorded measurement or plurality of measurements of the active tooth.”; Par 37 – “Also, although pocket depth, FGM, and attachment data is shown, it is understood that different data could be shown in the window 65. In one example the comparison window 35 could be shown as a separate window floating on top of the window 12.”; Par 20 – “The computers 102 a-b may be configured in a “software as a service” (“Saas”) relationship such that the computer 102 b hosts a data layer and an application layer and the computer 102 a stores an additional application layer for receiving voice commands and a presentation layer. The presentation layer may be implemented through a web browser, for example.”).


REGARDING CLAIM 10, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI further discloses further comprising providing, by the one or more processors, a feedback output regarding the assignment of the at least one value to the at least one feature of the tooth (KAMINSKI Par 54 – “The system 100 is operable to provide feedback in response to voice commands. As described above, in the periodontal mode a user could record measurements by speaking, for example, “two three two” and the system 100 could repeat back to the user “two three two” to confirm that the measurements were correctly received.”).


REGARDING CLAIM 11, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1. KAMINSKI further discloses wherein the at least one value comprises a first value and a second value subsequent to the first value (KAMINSKI Par 51 – “… the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user.”), and generating the at least one value comprises generating the first value subsequent to generating the second value (KAMINSKI Par 51 – “… the user could simply say “two one two” and the system 100 would parse those measurements simultaneously and repeat back “two one two” to the user. This enables a user to quickly record three pocket depths for one full side of a tooth.”).


REGARDING CLAIM 13, KAMINSKI in view of SOHN and PHILLIPS discloses a system, comprising: one or more processors (KAMINSKI Par 19 – “The computer includes a CPU 104….”) configured to: perform the method of Claim 1; thus, it is rejected under the same rationale.

Claim 14 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 15 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 16 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Claim 19 is similar to the method of Claim 7; thus, it is rejected under the same rationale.



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAMINSKI in view of SOHN and PHILLIPS, and further in view of KELLEY (US 2003/0154085 A1).

REGARDING CLAIM 8, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI in view of SOHN and PHILLIPS is silent to the rest of the claim 8.
KELLEY discloses a method/system for recognizing verbal data associate with medical forms further comprising validating, by the one or more processors, the at least one value by comparing the at least one value with an expected value (KELLEY Par 82 – “At the compliance step 380, the system determines if the provided input is within an acceptable range. For example, referring to FIG. 8, in providing the gross description for a left renal tumor clinical diagnosis the physician may provide a verbal input that indicates that "220.4 grams" of a determine if the provided value (e.g., the weight of specimen) complies with a set of requirements, typically, dictated by the payers (e.g., insurers or government). If the provided value is not appropriate, then the system invokes the system's interactive verification interface 390 for compliance requirements and range of values prompts and reverts to the dictation step 330.”) and outputting an error responsive to the comparison not satisfying a comparison condition (KELLEY Par 83 – “For example, in the exemplary GUI illustrated in FIG. 8, the system prompts the physician (e.g., by way of an alert window 810) with an alert prompt indicating, for example, that the provided input is within an "invalid range," for compliance, code, or reimbursement purposes. In certain embodiments, in addition to providing both the sound (.wave file or text-to-voice) and displayed alert prompt, the system also provides suggestive prompts 815 that indicate the acceptable range for the input. As shown in the example of FIG. 8, the acceptable range for the particular field is suggested as being between "400 grams" and "650 grams." Once the alert or suggestive prompt is displayed, the physician has three choices at the dictation step 330. The physician can either try again to provide another verbal input, or can provide a verbal input that is within the range suggested by the system, or can alternatively override the system's alert prompt and force the system to accept the initial input”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI in view of SOHN and PHILLIPS to include comparing a value with an expected value, as taught by KELLEY.
One of ordinary skill would have been motivated to include comparing a value with an expected value, in order to efficiently prevent an incorrect input (KELLEY Par 85).


Claim 20 is similar to the method of Claim 8; thus, it is rejected under the same rationale.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KAMINSKI in view of SOHN and PHILLIPS, and further in view of BLUMENTHAL (US 2019/0304582 A1).

REGARDING CLAIM 9, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1. KAMINSKI further discloses further comprising receiving, by the one or more processors, data indicative of a treatment plan (KAMINSKI Figs. 9 and 9a; Par 79 – “FIG. 9 illustrates an example “treatment plan” view (note that button 162 is selected) in the restorative mode. In this view, a first portion 166 of the exam overview window 12 illustrates a first proposed treatment, and a second portion 168 of the exam overview window 12 illustrates at least one of a second proposed treatment or existing conditions.”; Par 80 – “In one example, when a user enters a proposed treatment the user enters a predefined treatment code that can be submitted to an insurance company or an insurance database to determine an insurance coverage amount. In this example, codes put forth by the American Dental Association (“ADA”) or equivalent codes may be used.”), and assigning the data indicative of the treatment plan to an [unstructured] (KAMINSKI Figs. 9 and 9a – “Notes”; Par 32 – “For example, if certain comments or additional notes need to be made for a specific tooth, a user may wish to temporarily stop the auto advance in order to perform a task …”) field of an electronic dental record that comprises the periodontal chart data object (KAMINSKI Figs. 9 and 9a; Par 80 – “As shown in FIG. 7, a dentist is recommending that a patient perform work on teeth 6-7 and 12-13 in a first plan (see portion 166) and is recommending that the patient have tooth 2 removed and have work performed on teeth 7 and 12 in a second plan (see portion 168).”; Par 81 – “The table view, as shown in FIG. 9a, illustrates treatment information using one or more tables.”).
KAMINSKI does not explicitly teach the [square-bracketed] limitation. KAMINSKI implicitly suggests free-form text (i.e., unstructured) inputs can be made in “notes.”  For the clarity of the rejection, Examiner provides BLUMENTHAL.
BLUMENTHAL discloses the [square-bracketed] limitation. BLUMENTHAL discloses a method/system for managing and providing medical data comprising assigning the data indicative of the treatment plan to an [unstructured] field of an electronic dental record (BLUMENTHAL Par 158 – “In a further embodiment the tools provided by the invention portal platform 10 facilitate continuous longitudinal tracking and recording of the patient health record through all stages of the healthcare journey. This patient-specific data will be aggregated over time as extracted from multiple runs of the CDS 32 that include the EMR as embodied in the CDS input Attributes Form as well as the diagnostic and treatment recommendation results output from the CDS 32. Additionally, the cloud aggregated patient data can include information input directly by the patient including unstructured notes, processed with NLP 22, describing symptoms, lifestyle changes and other pertinent data.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI in view of SOHN and PHILLIPS to include an unstructured field of medical data, as taught by BLUMENTHAL.
One of ordinary skill would have been motivated to include an unstructured field of medical data, in order to freely store useful medical information.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KAMINSKI in view of SOHN and PHILLIPS, and further in view of JAISWAL (US 2009/0276223 A1).

REGARDING CLAIM 12, KAMINSKI in view of SOHN and PHILLIPS discloses the method of claim 1.
KAMINSKI in view of SOHN and PHILLIPS is silent to the rest of the claim limitations.
JAISWAL discloses a method/system for speech recognition comprising further comprising: 
outputting, by the one or more processors using a client device, a request for a predetermined word (JAISWAL Fig. 3A – “Prompt User to Enter Password/Passphrase 308”; Par 61 – “In step 308, a computing system prompts an administrator to enter (i.e., via speech) a password/passphrase. In step 310, the computing system receives (i.e., from the administrator in response to step 308) speech data comprising an administrator password/passphrase associated with the administrator.”); 
receiving, by the one or more processors, audio data expected to represent the predetermined word (JAISWAL Fig. 3A – “Receive Speech Data From Admin 310”; Par 61 – “In step 308, a computing system prompts an administrator to enter (i.e., via speech) a password/passphrase. In step 310, the computing system receives (i.e., from the administrator in response to step 308) speech data comprising an administrator password/passphrase associated with the administrator.”); and 
outputting, by the one or more processors, an error condition (JAISWAL Par 53 – “B. If the secret pass phrase does not match the stored pass phrase (i.e., the phrase spoken was not the pass phrase), the speech recognition module flags the analysis as an error and notifies the software application 16. Software application 16 may then play back a message to the administrator asking them to repeat the pass phrase or take any further action as dictated by business rules.”; Par 61 – “If in step 318, it is determined (i.e., based on comparing the text data to the existing text data from step 314) that the administrator password/passphrase does not match the existing password/passphrase then step 308 is repeated so that the administrator may be prompted to re-enter a password/passphrase.”) responsive to determining that the audio data expected to represent the predetermined word does not match the predetermined word (JAISWAL Fig. 3A – “Convert Speech Data to Text Data 312 -> Compare Text Data 314 -> Match Found? 318 -> No”; Par 61 – “In step 314, the computing system compares the text data to the existing text data (i.e., stored in the computing system). In step 318, it is determined (i.e., based on comparing the text data to the existing text data from step 314) if the administrator password/passphrase matches the existing password/passphrase. If in step 318, it is determined (i.e., based on comparing the text data to the existing text data from step 314) that the administrator password/passphrase does not match the existing password/passphrase then step 308 is repeated so that the administrator may be prompted to re-enter a password/passphrase.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KAMINSKI in view of SOHN and PHILLIPS to include receiving a predetermined word for authentication, as taught by JAISWAL.
One of ordinary skill would have been motivated to include receiving a predetermined word for authentication, in order to securely protect personal data (JAISWAL Par 62).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655